DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
Applicant argues prior art of record does not disclose the individual distance between the device and a second device, and the individual distance between the device and a third device. Examiner respectfully disagrees.
Arrasvuori teaches the individual distance between the device and a second device, and the individual distance between the device and a third device ([0048] Inertial positioning sensors of the CPS functionality 107 are employed is using 3D gyroscopes, 3D accelerometers and 3D compass technology. Momentary positions and gestures are persistently calculated as well using the data collected by these devices. Consistent observance of relative positional change is performed for each device individually, as well as relative to each other. [0054], the further the devices are moved from the point of initial connection, but within the range of connectivity, the greater the extent of the virtual workspace available for display. The maximum size of the virtual workspace as presented to the user can be fixed (e.g. a predetermined area), defined on the basis of the furthest spatial/physical distance between devices, or can change dynamically based on continuous movements and hence changes in proximity.).
Kanevsky further suggests “wherein the condition associated with not contributing to the spatial audio signal comprises: a distance between the first audio capture device and at least a second one of the plurality of audio capture devices has become greater than a predetermined threshold, and 2Appl. No.: 16/589,606 Reply to Office Action of: 11/02/2021 a distance between the first audio capture device and at least a third one of the plurality of audio capture devices has become greater than the predetermined threshold” by stating in [0038], “determining that the recording device has moved a determined distance away from other computing devices that are recording the conversation (e.g., because a user has left the room with his phone)”, in [0046] “The mobile devices 102, 104, 106, and 108 may be configured to identify and keep a record of their location upon starting an audio recording, for example using GPS, Wi-Fi or cellular tower identification, or a beaconing system. The identified location may be used in order to determine when to terminate an audio recording. For example, a mobile device may identify its location as a conference room. If the location of the device changes significantly, i.e., the location moves a distance further than a predetermined threshold or moves to a geographical space with different dimensions, for example if a user of the device were to leave the conference room with the mobile device for some reason, the device may terminate or pause the audio recording”, and in [0098] “The mobile computing device 410 may include one or more location-identification mechanisms. A location-identification mechanism may include a collection of hardware and software that provides the operating system and application programs an estimate of the mobile device's geographical position. A location-identification mechanism may employ satellite-based positioning techniques, base station transmitting antenna identification, multiple base station triangulation, internet access point IP location determinations, inferential identification of a user's position based on search engine queries, and user-supplied identification of location (e.g., by receiving user a “check in” to a location)”.
For at least these reasons, Examiner respectfully submits the prior art of record fully teaches the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-9, 11-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al. (US 2017/0076749) in view of Arrasvuori et al. (US 2011/0249024).
Claim 1
Kanevsky teaches an apparatus comprising: at least one processor; and at least one memory including computer program code; the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
determine that a first one of a plurality of audio capture devices (102 and 104 of Fig. 1), which collectively contribute respective audio signals to a spatial audio signal ([0034] With knowledge that a group of individuals is part of a conversation, the audio-processing system is able to generate a stream of audio that combines information from multiple audio streams ), has 
responsive to said determination, cause removal of one or more audio signals contributed by the first audio capture device from the spatial audio signal ([0038] In some implementations, the computing system…automatically (e.g., without user input) stops recording or stops using an audio stream generated by a particular recording device in response to determining that the recording device has moved a determined distance away from other computing devices that are recording the conversation (e.g., because a user has left the room with his phone). See also [0046]).
Although Kanevsky suggests “wherein the condition associated with not contributing to the spatial audio signal comprises: a distance between the first audio capture device and at least a second one of the plurality of audio capture devices has become greater than a predetermined threshold, and 2Appl. No.: 16/589,606 Reply to Office Action of: 11/02/2021 a distance between the first audio capture device and at least a third one of the plurality of audio capture devices has become greater than the predetermined threshold” by stating in [0038], “determining that the recording device has moved a determined distance away from other computing devices that are recording the conversation (e.g., because a user has left the room with his phone)”, in [0046] “The mobile devices 102, 104, 106, and 108 may be configured to identify and keep a record of their location upon starting an audio recording, for example using GPS, Wi-Fi or cellular tower identification, or a beaconing system. The identified location may be used in order to determine when to terminate an audio recording. For example, a mobile device may identify its location as a conference room. If the location of the device changes significantly, i.e., the location moves a distance further than a predetermined threshold or moves to a geographical space with different dimensions, for example if a user of the device were to leave the conference room with the mobile device for some reason, the device may terminate or pause the audio recording”, and in [0098] “The mobile computing device 410 may include one or more location-identification mechanisms. A location-identification mechanism may include a collection of hardware and software that provides the operating system and application programs an estimate of the mobile device's geographical position. A location-identification mechanism may employ satellite-based positioning techniques, base station transmitting antenna identification, multiple base station triangulation, internet access point IP location determinations, inferential identification of a user's position based on search engine queries, and user-supplied identification of location (e.g., by receiving user a “check in” to a location)”, Kanevsky may not specifically detail the individual distance between the device and a second device, and the individual distance between the device and a third device.
Arrasvuori teaches the individual distance between the device and a second device, and the individual distance between the device and a third device ([0048] Inertial positioning sensors of the CPS functionality 107 are employed is using 3D gyroscopes, 3D accelerometers and 3D compass technology. Momentary positions and gestures are persistently calculated as well using the data collected by these devices. Consistent observance of relative positional change is performed for each device individually, as well as relative to each other. [0054], the further the devices are moved from the point of initial connection, but within the range of connectivity, the greater the extent of the virtual workspace available for display. The maximum size of the virtual defined on the basis of the furthest spatial/physical distance between devices, or can change dynamically based on continuous movements and hence changes in proximity.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate adjustment of workspace area as taught by Arrasvuori with the multiple recording devices of Kanevsky, because doing so would have enabled collaborative tasks to be performed more efficiently by mobile device users by enhancing the workspace in which they interact ([0004] of Arrasvuori).
Claim 2
Kanevsky in view of Arrasvuori teaches the apparatus of claim 1, wherein the condition is entered responsive to determining that the first audio capture device has moved outside of a spatial reference area ([0038] Kanevsk, In some implementations, the computing system…automatically (e.g., without user input) stops recording or stops using an audio stream generated by a particular recording device in response to determining that the recording device has moved a determined distance away from other computing devices that are recording the conversation (e.g., because a user has left the room with his phone).).  
Claim 3
Kanevsky in view of Arrasvuori teaches the apparatus of claim 1, wherein causing removal comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to cause removal automatically, without user input, to remove the one or more audio signals contributed by the first audio capture device from the spatial audio signal ([0038] Kanevsk, In some implementations, the computing system…automatically (e.g., without user input) stops recording or stops using an audio stream generated by a particular recording device in response to determining that the recording device has moved a determined distance away from other computing devices that are recording the conversation (e.g., because a user has left the room with his phone).).  
Claim 6
Kanevsky in view of Arrasvuori further teaches the apparatus of claim 2, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: cause re-introduction of one or more audio signals from the first audio capture device responsive to determination that the first audio capture device has moved within the determined reference area ([0046] of Kanevsky, Similarly, if the user of the device returned to the conference room with the mobile device, the device may resume audio recording.).
Claim 7
Kanevsky in view of Arrasvuori further teaches the apparatus of claim 2, wherein the determining comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine the spatial reference area based on positions of the plurality of audio capture devices at a reference time, wherein the spatial reference area is a bounded area which includes said positions ([0038] Kanevsky, In some implementations, the computing system monitors a geographical location of each of the recording devices and automatically (e.g., without user input) stops recording or stops using an audio stream generated by a particular recording device in response to determining that the recording device has moved a determined distance away from other computing devices that are recording the conversation (e.g., because a user has left the room with his phone). [0046] Kanevsky, The mobile devices 102, 104, 106, and 108 may be configured to identify and keep a upon starting an audio recording, for example using GPS, Wi-Fi or cellular tower identification, or a beaconing system.  The identified location may be used in order to determine when to terminate an audio recording.  For example, a mobile device may identify its location as a conference room.).  
Claim 8
Kanevsky in view of Arrasvuori further teaches the apparatus of claim 7, wherein the determining comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine the spatial reference area as a bounded volumetric area which includes said positions ([0046] Kanevsky, geographical space with different dimensions; [0047] The identified locations may also be used to provide some context to an audio recording.  For example, a mobile device may determine that it is located in a park nearby an open field or nearby a highway, or that it is located in the corner of a conference room with a specific geometry that induces reverberations.).  
Claim 9
Kanevsky in view of Arrasvuori further teaches the apparatus of claim 7, wherein determining the spatial reference area comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine respective distances between different pairwise combinations of the plurality of audio capture devices to provide a distance matrix ([0038] Kanevsky, In some implementations, the computing system monitors a geographical location of each of the recording devices and automatically (e.g., without user input) stops recording or stops using an audio stream generated by a particular recording device in response to determining that the recording device has moved a determined distance away from other computing devices that are recording the conversation (e.g., because a left the room with his phone).), and wherein determining that the first audio capture device has moved outside the spatial reference area comprises determining that a predetermined number of said respective distances is greater than a predetermined threshold ([0046] Kanevsky, If the location of the device changes significantly, i.e., the location moves a distance further than a predetermined threshold or moves to a geographical space with different dimensions, for example if a user of the device were to leave the conference room with the mobile device for some reason, the device may terminate or pause the audio recording. [0048] Arrasvuori, Inertial positioning sensors of the CPS functionality 107 are employed is using 3D gyroscopes, 3D accelerometers and 3D compass technology. Momentary positions and gestures are persistently calculated as well using the data collected by these devices. Consistent observance of relative positional change is performed for each device individually,).  
Claim 11
Kanevsky in view of Arrasvuori teaches the apparatus of claim 2, wherein the determining comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus, subsequent to entering the condition, to modify the spatial reference area responsive to a received event.
Arrasvuori teaches modification of the reference area responsive to a received event ([0054], The maximum size of the virtual workspace as presented to the user…can change dynamically based on continuous movements and hence changes in proximity. Hence, the ability to represent the virtual workspace to a device and the location of the virtual objects within it is based on current movement, position, proximity and orientation of devices relative to one another. Further, the scale of the displayed information (e.g. virtual objects) to a display can depend on the proximity of the devices. )  


Claim 12
Kanevsky in view of Arrasvuori teaches the apparatus of claim 11, wherein the determining comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modify the spatial reference area responsive to receiving an indication that at least one of said plurality of audio capture devices has either moved, joined or left a teleconference ([0054] of Arrasvuori, The maximum size of the virtual workspace as presented to the user…can change dynamically based on continuous movements and hence changes in proximity. Hence, the ability to represent the virtual workspace to a device and the location of the virtual objects within it is based on current movement, position, proximity and orientation of devices relative to one another. Further, the scale of the displayed information (e.g. virtual objects) to a display can depend on the proximity of the devices.).  
Claim 13
Kanevsky in view of Arrasvuori teaches the apparatus of claim 11, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: provide to the first audio capture device a graphical representation of at least part of the spatial reference area for display at the first audio capture device; and receive from the first audio capture device a modification signal for modifying a size of the teleconference reference area (Fig. 2D of Arrasvuori; [0053], Establishment of the final parameters of the workspace is performed automatically by the virtual workspace manager 115 in conjunction with a specified threshold (e.g., a default or maximum extent of the virtual workspace), or manually by a given device user, corresponding to step 209. Having established the new locations and thus redefined the physical area comprising the workspace, the boundaries defining the virtual work space are also manipulated/adjusted accordingly. For this example, the result is a larger virtual workspace for complimentary devices 211-217 to be shown to interact within. The spatial distances 231, 233, 237 and 235 corresponding to the distance between points 1 and 2, 1 and 4, 2 and 3 and 3 and 4 respectively, characterize the parameters, boundaries or extent of the virtual workspace to be rendered to the display, such as in accordance with a proportional relationship (Example: X sq ft=Y pixels per sq inch resolution). ).
Claims 14-16
	These claims recite substantially the same limitations as those provided in claims 1-3 above, and therefore they are rejected for the same reasons.
Claim 19
	This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Claim 20
	This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.


Claims 4-5, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al. (US 2017/0076749) in view of Arrasvuori et al. (US 2011/0249024), and Raniwala et al. (US 2016/0189726).
Claim 4
Kanevsky further teaches the apparatus of claim 1, wherein causing removal comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: provide a user interface prompt to the first audio capture device ([0094], In some examples, a graphical interface element is selectable with user-input), 
Raniwala teaches in [0020] In one embodiment, user interfaces 236A, 236B, 236C, 256A, 256B, 256C may be used to keep participating devices 232A, 232B, 232C, 252A, 252B, 252C in connection and proximity with each other as well as for providing, receiving, and/or implement any information or data relating to adjustment mechanism 110. For example, once adjustment recommendations have been made, via adjustment logic 214 and execution logic 216, for one or more audio I/O setting devices (e.g., microphones 238A, 238B, 238C, 258A, 258B, 258C, speakers 240A, 240B, 240C, 260A, 260B, 260C), the corresponding user interfaces 236A, 236B, 236C, 256A, 256B, 256C may be used to automatically implement those recommendations and/or, depending on user settings, the recommended changes may be communicated (e.g., displayed) to the users via user interfaces 236A, 236B, 236C, 256A, 256B, 256C so that a user may choose to manually perform any of the recommended changes. Raniwala further teaches [0033] In one embodiment, at block 308, the detected and/or anticipated audio information is then used to perform adjustment calculations for dynamic adjustments to be recommended and applied (automatically, and in some cases as preferred by the user, manually) to one or more I/O setting devices (e.g., microphones, speakers, etc.) at one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate user interface as taught by Raniwala with the multiple recording devices of Kanevsky in view of Arrasvuori, because doing so would have provided user interface that can be accessed and used by the user to participate in audio/video conferencing, changing settings or preferences (e.g. volume, video brightness, etc.), etc. ([0019] of Raniwala).
Claim 5
Kanevsky in view of Arrasvuori and Raniwala further teaches the apparatus of claim 4, wherein causing removal comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to provide a user interface prompt to the first audio capture device to permit removal via one of two or more selectable methods, wherein in a first method of the two or more selectable methods, the one or more audio signals are removed from the spatial audio signal and maintained as a separate audio object for 28transmission with the spatial audio signal, and in a second method of the two or more selectable methods, the one or more audio signals are removed from the spatial audio signal and not transmitted ([0027] of Raniwala, In one embodiment, adjustment calculations performed by adjustment logic 214 may then be turned into I/O device setting adjustment recommendations by execution logic 216 so they may be communicated and then dynamically executed, automatically or manually, at one or more audio I/O setting devices (e.g., microphones 238A, 238B, 238C, via one or more user interfaces 236A, 236B, 236C, 256A, 256B, 256C. This technique is performed to significantly reduce or entirely eliminate any potential and/or actual feedback and/or echo in conferencing rooms 230, 250. See also [0033] and Fig. 3 of Raniwala).  
Claims 17-18
	These claims recite substantially the same limitations as those provided in claims 4-5 above, and therefore they are rejected for the same reasons.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al. (US 2017/0076749) in view of Arrasvuori et al. (US 2011/0249024), and Mankovskii et al. (US 2019/0303879).
Claim 10
Kanevsky in view of Arrasvuori further teaches the apparatus of claim 7, except wherein the reference time is a teleconference start time. 
Mankovskii teaches in [0034] Further, in some embodiments detecting the start of meeting 100 includes accessing the schedule (e.g., with scheduling module 124) to determine a location of a particular meeting 100 (or a plurality of locations for meetings 100 occurring in multiple places), the scheduled start time of the particular meeting 100, and the plurality of individuals 102 indicated as participating in the particular meeting 100.  In such embodiments, meeting module 200 monitors one or more recording devices 104 associated with the location(s) beginning at a start time of meeting 100 to detect one or more voices of the plurality of individuals 102. 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654